                                         Case 4:19-cv-00083-PJH Document 118 Filed 03/19/21 Page 1 of 11




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JAYSON HUNTSMAN,
                                                                                       Case No. 19-cv-00083-PJH
                                  8                   Plaintiff,

                                  9             v.                                     CASE MANAGEMENT
                                                                                       AND PRETRIAL ORDER
                                  10     SOUTHWEST AIRLINES CO.,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause appearing, the court hereby adopts the case management statement

                                  14   of the parties except as modified by the following:

                                  15                                     PRETRIAL SCHEDULE
                                  16   TRIAL DATE: July 25, 2022, at 8:30 a.m., Courtroom 3, 3rd Fl., 1301 Clay Street,
                                       Oakland, California.
                                  17
                                              JURY [X]       COURT []
                                  18
                                       TRIAL LENGTH: No more than 8 days.
                                  19
                                       PRETRIAL CONFERENCE DATE: June 30, 2022, at 2:00 P.M.
                                  20
                                       DISPOSITIVE MOTIONS (Only one summary judgment motion per party is permitted
                                  21
                                       without leave of court) TO BE HEARD BY: March 24, 2022.
                                  22
                                       NON-EXPERT DISCOVERY CUTOFF: November 18, 2021.
                                  23
                                       DISCLOSURE OF EXPERTS (retained and non-retained):PLA: 11/24/21 DEF: 12/22/21.
                                  24
                                       EXPERT DISCOVERY CUTOFF: January 13, 2022.
                                  25
                                       DISCOVERY LIMITATIONS:
                                  26
                                       Interrogatories:  Requests for Documents:
                                  27   Depositions: Requests for Admissions:
                                  28
                                         Case 4:19-cv-00083-PJH Document 118 Filed 03/19/21 Page 2 of 11




                                       DISCOVERY DISPUTES: The matter will be referred to a Magistrate Judge who will
                                  1
                                       advise the parties on how that judge intends to proceed to resolve the dispute.
                                  2
                                       LAST DAY TO AMEND PLEADINGS: no later than 90 days before fact discovery cutoff
                                  3    date a motion or a stipulation must be filed so sufficient time remains to conduct
                                  4    discovery on added claims or parties. Doe defendants must be identified by this
                                       deadline or they will be dismissed.
                                  5

                                  6    ADDITIONAL ORDERS:
                                  7                                   PRETRIAL INSTRUCTIONS
                                  8    A. PRETRIAL MOTIONS
                                  9       1. All dispositive motions are heard no later than 120 days before trial, unless
                                  10         leave of court is obtained for another deadline.
                                  11      2. Only one summary judgment motion may be filed by each side, absent leave of
                                  12         court. Leave of court may be sought if multiple parties comprise one or both sides.
Northern District of California
 United States District Court




                                  13         Leave of court may be obtained by filing a motion for administrative relief pursuant
                                  14         to Civ. L. R. 7-11, or by requesting a case management conference or informal
                                  15         telephone conference.
                                  16      3. Separate statements of undisputed facts in support of or in opposition to motions
                                  17         for summary judgment shall NOT be filed. See Civil L. R. 56-2. The parties may
                                  18         file a truly joint statement of undisputed facts only if all parties agree that the facts
                                  19         are undisputed.
                                  20      4. Objections to evidence may no longer be filed separately but must be contained
                                  21         within a brief or memorandum. Civil L. R. 7-3.
                                  22      5. Each party filing or opposing a motion shall also serve and file a proposed order
                                  23         which sets forth the relief or action sought and a short statement of the rationale of
                                  24         decision, including citation of authority that the party requests the court to adopt.
                                  25      6. Chambers copies of each electronically-filed document must include on each
                                  26         page the running header created by the ECF system and must be delivered to the
                                  27         Clerk's Office by noon the day following its filing. (Note: These deadlines differ
                                  28         from those in Civil L. R. 5-1(e)(7)(A).) All documents must be stapled or bound by
                                                                                     2
                                        Case 4:19-cv-00083-PJH Document 118 Filed 03/19/21 Page 3 of 11




                                  1         a two-pronged fastener, and all exhibits to declarations or requests for judicial

                                  2         notice must be tabbed.

                                  3      7. Footnotes in briefs appearing in smaller than the 12-point font required for the

                                  4         text, will be stricken, see Civil L. R. 3-4(c)(2), as will footnotes that are so

                                  5         numerous as to be clearly designed to defeat the page limits found at Civil L. R. 7-

                                  6         2 - 7-4. Any brief must separate sentences by 2 spaces after each sentence.

                                  7      8. Motions pursuant to Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579

                                  8         (1993), challenging the reliability of expert testimony, may be noticed for hearing

                                  9         on the date dispositive motions will be heard or on any available hearing date up

                                  10        to and including the date of the final pretrial conference. Irrespective of the

                                  11        hearing date, the briefs shall be filed in accordance with Civil L. R. 7-2 - 7-5, that

                                  12        is, on a 35-day briefing schedule.
Northern District of California
 United States District Court




                                  13     9. Motions in limine are limited to motions to exclude specific items of evidence on

                                  14        a ground and upon such authority as would be sufficient to sustain an objection to

                                  15        such evidence at trial. The court will not generally consider a motion presenting a

                                  16        purely legal issue in the guise of a motion in limine.

                                  17     10. Discovery motions will be referred to a Magistrate Judge for resolution. The words

                                  18        "Discovery Matter" shall appear in the caption of all documents relating to

                                  19        discovery to insure proper routing.

                                  20     11. Confidential and/or sealed documents shall be handled in accordance with this

                                  21        court's standing order and Civil L.R. 79-5, both of which the parties shall consult

                                  22        before moving for a protective order or requesting a sealing order. Requests to

                                  23        seal documents used in conjunction with dispositive motions are rarely granted

                                  24        and then only upon a showing of the most compelling of reasons.

                                  25   B. FINAL PRETRIAL CONFERENCE

                                  26     1. Each party shall attend personally or by counsel who will try the case.

                                  27     2. Not less than 35 days prior to the pretrial conference, all counsel and/or parties

                                  28        shall meet and confer regarding preparation of the joint pretrial statement.
                                                                                     3
                                       Case 4:19-cv-00083-PJH Document 118 Filed 03/19/21 Page 4 of 11




                                  1    3. Not less than 28 days prior to the pretrial conference, counsel and/or parties

                                  2       shall:

                                  3       a. Serve and file a joint pretrial statement. (Separately filed statements will not be

                                  4          accepted by the court and monetary sanctions will be imposed upon the party

                                  5          failing to cooperate in the preparation of a joint statement).

                                  6          The pretrial statement shall include the following:

                                  7                i.   A brief description of the substance of the claims and defenses which

                                  8                     remain to be decided.

                                  9             ii.     A detailed statement of all relief sought, itemizing all elements of

                                  10                    damages claimed.

                                  11           iii.     A statement of all relevant undisputed facts to which the parties will

                                  12                    stipulate for incorporation into the trial record without the necessity of
Northern District of California
 United States District Court




                                  13                    supporting testimony or exhibits.

                                  14           iv.      A statement of all relevant disputed facts which remain to be decided.

                                  15            v.      A statement of stipulations requested or proposed.

                                  16           vi.      A brief statement of disputed points of law concerning liability and relief.

                                  17                    Legal argument on these points shall be reserved for the trial briefs.

                                  18          vii.      A statement of whether bifurcation or a separate trial of specific issues is

                                  19                    feasible and desired.

                                  20          viii.     A statement summarizing the status of settlement negotiations and

                                  21                    indicating whether further negotiations are likely to be productive.

                                  22      b. Serve and file trial briefs (not to exceed 25 pages), which shall specify each

                                  23         cause of action and defense remaining to be tried along with a statement of the

                                  24         applicable legal standard (no opposition shall be filed);

                                  25      c. Serve and file no more than ten motions in limine, which shall be filed in one

                                  26         document not to exceed 25 pages;

                                  27

                                  28
                                                                                     4
                                       Case 4:19-cv-00083-PJH Document 118 Filed 03/19/21 Page 5 of 11




                                  1       d. Serve and file a list of deposition excerpts for witnesses who will not testify in

                                  2            person, (specifying the witness, page and line references) and other discovery

                                  3            responses that will be offered at trial;

                                  4       e. Serve and file a list of all witnesses to be called at trial, in person or by

                                  5            deposition, other than solely for impeachment or rebuttal, with a brief statement

                                  6            describing the substance of the testimony to be given;

                                  7       f. Serve and file a numerical list of exhibits that will be offered as evidence in a

                                  8            party's case in chief in support of a claim or defense, with a brief statement

                                  9            describing the substance and purpose of each exhibit and the name of the

                                  10           sponsoring witness;

                                  11      g. Exchange exhibits which shall be premarked with an exhibit sticker (example

                                  12           attached), tabbed and in binders. Plaintiff shall use numbers (1, 2, 3, etc.) and
Northern District of California
 United States District Court




                                  13           defendant shall use numbers preceded by a letter (A-1, A-2, A-3, etc.).

                                  14           Additional parties shall also use a letter preceding numbers (B-1, B-2, B-3, or

                                  15           C-1, C-2, C-3, etc.).

                                  16      h. Submit two sets for jury trials and three sets for court trials of all premarked

                                  17           exhibits to the Clerk's Office (exhibits are not filed);

                                  18      i. Serve and file any request regarding the treatment of confidential or sealed

                                  19           documents.

                                  20      j.   Serve and file proposed joint voir dire questions and joint jury instructions for

                                  21           cases to be tried by jury;

                                  22      k. Serve and file proposed findings of fact and conclusions of law for cases or

                                  23           claims to be tried by the court.

                                  24      l.   Serve and file a proposed verdict form which contains no reference to

                                  25           submitting party.

                                  26   4. No party shall be permitted to call any witness or offer any exhibit in its case in

                                  27      chief that is not disclosed in these pretrial filings without leave of court and for

                                  28      good cause.
                                                                                    5
                                         Case 4:19-cv-00083-PJH Document 118 Filed 03/19/21 Page 6 of 11




                                  1       5. Not less than 14 days prior to the pretrial conference, counsel and/or parties shall

                                  2           serve and file any opposition to a motion in limine and any counter deposition

                                  3           designations. No replies shall be filed. All motions shall be heard at the pretrial

                                  4           conference unless otherwise ordered. The parties shall not file separate

                                  5           objections, apart from those contained in the motions in limine, to the opposing

                                  6           party's witness list, exhibit list or discovery designations. A courtesy copy of any

                                  7           opposition brief must be delivered to the Clerk's Office no later than noon

                                  8           the day following the filing.

                                  9       6. In advance of the pretrial conference, counsel and/or parties shall review the

                                  10          court-approved video entitled Understanding the Effects of Unconscious Bias,

                                  11          available at https://cand.uscourts.gov/attorneys/jury-video, which is designed to

                                  12          educate potential jurors about the role of unconscious bias in the work of juries.
Northern District of California
 United States District Court




                                  13          Counsel and/or parties shall be prepared at the pretrial conference to discuss any

                                  14          objections to showing this video to potential jurors before the jury selection

                                  15          process. Any objections to the video that are not raised at the pretrial conference

                                  16          will be deemed waived.

                                  17      7. If counsel, parties and/or witnesses will require any special accommodations

                                  18          during trial, such requests shall be raised at the pretrial conference.

                                  19   C. JURY TRIAL

                                  20          Jury Selection shall proceed as follows: The Jury Commissioner will summon 20

                                  21   to 25 prospective jurors. The Courtroom Deputy will select their names at random and

                                  22   seat them in the courtroom in the order in which their names are called. Voir dire will be

                                  23   conducted of sufficient venire members so that six to eight will remain after all

                                  24   peremptory challenges and an anticipated number of hardship dismissals and cause

                                  25   challenges have been made.

                                  26          The court will then take cause challenges and discuss hardship claims at side bar.

                                  27   The court will inform counsel which hardship claims and cause challenges will be

                                  28   granted, but will not announce those dismissals until the selection process is completed.
                                                                                     6
                                         Case 4:19-cv-00083-PJH Document 118 Filed 03/19/21 Page 7 of 11




                                  1    Peremptory challenges will be made in writing. The court will strike at one time those

                                  2    with meritorious hardship claims, those excused for cause, and those challenged

                                  3    peremptorily, and then seat the first six to eight people remaining in numerical order.

                                  4           The attached voir dire questionnaire shall be given to the venire members and

                                  5    copies of the responses will be made available to counsel at the beginning of voir dire.

                                  6    Counsel shall submit a joint set of additional voir dire questions to be posed by the court.

                                  7    Any voir dire questions on which counsel cannot agree may be submitted separately.

                                  8    Counsel will be permitted brief follow-up voir dire after the court's questioning.

                                  9           The following jury instructions from the Ninth Circuit Manual of Model Jury

                                  10   Instructions Civil (2017 Edition) shall be given absent objection: 1.3 - 1.7, 1.9 - 1.18, 1.20

                                  11   - 1.21, 3.1 - 3.3, and 3.5. Counsel shall submit a joint set of these instructions along

                                  12   with case specific instructions using the Ninth Circuit Manual where appropriate. Any
Northern District of California
 United States District Court




                                  13   instructions on which counsel cannot agree may be submitted separately. Each

                                  14   instruction shall be typed in full on a separate page with citations to the authority upon

                                  15   which it is based and a reference to the party submitting it. A second blind copy of each

                                  16   instruction shall also be submitted omitting the citation to authority and the reference to

                                  17   the submitting party, but retaining the title of the instruction. An electronic version of the

                                  18   proposed instructions in Microsoft Word format (.doc or .docx) must be emailed to the

                                  19   court’s proposed order mailbox: pjhpo@cand.uscourts.gov.

                                  20   D. TRIAL SCHEDULE

                                  21          The court's trial schedule is 8:30 a.m. to 1:30 p.m. with two fifteen-minute breaks,

                                  22   on Monday, Tuesday, Thursday and Friday.

                                  23   E. PROCEDURE FOR AMENDING THIS ORDER

                                  24          No provision of this order may be changed except by written order of this court

                                  25   upon its own motion or upon motion of one or more parties made pursuant to Civil L. R.

                                  26   7-11 with a showing of good cause. Parties may file a formal brief, but a letter brief will

                                  27   suffice. The requesting party shall serve the opposing party on the same day the motion

                                  28   is filed and the opposing party shall submit a response as soon as possible but no later
                                                                                      7
                                         Case 4:19-cv-00083-PJH Document 118 Filed 03/19/21 Page 8 of 11




                                  1    than four days after service.

                                  2           If the modification sought is an extension of a deadline contained herein, the

                                  3    motion must be brought before expiration of that deadline. The parties may not modify

                                  4    the pretrial schedule by stipulation. A conflict with a court date set after the date of

                                  5    this order does not constitute good cause. The parties are advised that if they stipulate to

                                  6    a change in the discovery schedule, they do so at their own risk. The only discovery

                                  7    schedule that the court will enforce is the one set in this order.

                                  8           IT IS SO ORDERED.

                                  9    Dated: March 19, 2021

                                  10                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  11                                                 United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     8
                                         Case 4:19-cv-00083-PJH Document 118 Filed 03/19/21 Page 9 of 11




                                                                            CONFIDENTIAL
                                  1                                      JUROR QUESTIONNAIRE
                                  2
                                       Please fill out this form as completely as possible and print clearly. This will assist the
                                  3
                                       judge and the lawyers in selecting a jury and will save time for them and for you.
                                  4
                                       Because copies will be made for the attorneys and the judge, do not write on the back of
                                  5    any page. If you need more room, continue at the bottom of the page. Thank you for
                                  6    your cooperation.
                                  7

                                  8       1.     Your name:
                                  9       2.     Your age:
                                  10      3.     City in which you reside:
                                  11      4.     If you have lived there for fewer than five years, where did you live before:
                                  12
Northern District of California
 United States District Court




                                  13      5.     Your place of birth:
                                  14
                                          6.     Do you own or rent your home? [ ] own                [ ] rent
                                  15
                                          7. Your marital status:
                                  16                                                                                      [ ] Live with
                                          [ ] Single   [ ] Married      [ ] Separated       [ ] Divorced    [ ] Widowed      Partner
                                  17
                                          8.     What is your occupation and how long have you worked in it?
                                  18             (If you are retired, please describe your main occupation when you were
                                                 working).
                                  19

                                  20

                                  21
                                          9.     Who is (or was) your employer?
                                  22
                                          10.    If you have held this job for fewer than five years, describe your previous job:
                                  23

                                  24
                                          11.    Please list the occupations of any adults with whom you live:
                                  25

                                  26

                                  27

                                  28
                                                                                        9
                                        Case 4:19-cv-00083-PJH Document 118 Filed 03/19/21 Page 10 of 11




                                  1      12.      If you have children, please list their ages and genders and, if they are
                                                  employed, please give their occupations.
                                  2

                                  3

                                  4

                                  5    13.     Please describe your educational background:
                                  6                      Highest grade completed:
                                  7

                                  8                      College and/or vocational schools you have attended:
                                  9

                                  10

                                  11

                                  12                     Major areas of study:
Northern District of California
 United States District Court




                                  13

                                  14   14.     Have you served in the military?
                                  15

                                  16   15.     Have you ever had jury experience?                    No. of times?
                                  17           If yes:         State/County Court                Federal Court
                                  18           When?
                                  19           Was it a civil or criminal case?
                                  20           Did any of the juries reach a verdict?
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        10
                                       Case 4:19-cv-00083-PJH Document 118 Filed 03/19/21 Page 11 of 11




                                  1
                                       UNITED STATES DISTRICT COURT                  UNITED STATES DISTRICT COURT                  UNITED STATES DISTRICT COURT
                                  2        NORTHERN DISTRICT OF                          NORTHERN DISTRICT OF                          NORTHERN DISTRICT OF
                                                CALIFORNIA                                    CALIFORNIA                                    CALIFORNIA
                                  3    Case #:                                       Case #:                                       Case #:
                                       Plntf Exhibit                                 Plntf Exhibit                                 Plntf Exhibit
                                  4    No.                                           No.                                           No.
                                       Date                                          Date                                          Date
                                       Admitted:                                     Admitted:                                     Admitted:
                                  5
                                       By:                                           By:                                           By:
                                  6                    Kelly Collins, Deputy Clerk                   Kelly Collins, Deputy Clerk                   Kelly Collins, Deputy Clerk
                                       UNITED STATES DISTRICT COURT                  UNITED STATES DISTRICT COURT                  UNITED STATES DISTRICT COURT
                                  7        NORTHERN DISTRICT OF                          NORTHERN DISTRICT OF                          NORTHERN DISTRICT OF
                                                CALIFORNIA                                    CALIFORNIA                                    CALIFORNIA
                                  8    Case #:                                       Case #:                                       Case #:
                                       Plntf Exhibit                                 Plntf Exhibit                                 Plntf Exhibit
                                  9    No.                                           No.                                           No.
                                       Date                                          Date                                          Date
                                       Admitted:                                     Admitted:                                     Admitted:
                                  10
                                       By:                                           By:                                           By:

                                  11                   Kelly Collins, Deputy Clerk                   Kelly Collins, Deputy Clerk                   Kelly Collins, Deputy Clerk
                                       UNITED STATES DISTRICT COURT                  UNITED STATES DISTRICT COURT                  UNITED STATES DISTRICT COURT
                                  12       NORTHERN DISTRICT OF                          NORTHERN DISTRICT OF                          NORTHERN DISTRICT OF
Northern District of California
 United States District Court




                                                CALIFORNIA                                    CALIFORNIA                                    CALIFORNIA

                                  13   Case #:                                       Case #:                                       Case #:
                                       Plntf Exhibit                                 Plntf Exhibit                                 Plntf Exhibit
                                       No.                                           No.                                           No.
                                  14   Date                                          Date                                          Date
                                       Admitted:                                     Admitted:                                     Admitted:
                                  15   By:                                           By:                                           By:
                                                       Kelly Collins, Deputy Clerk                   Kelly Collins, Deputy Clerk                   Kelly Collins, Deputy Clerk
                                  16

                                  17   UNITED STATES DISTRICT COURT                  UNITED STATES DISTRICT COURT                  UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF                          NORTHERN DISTRICT OF                          NORTHERN DISTRICT OF
                                  18            CALIFORNIA                                    CALIFORNIA                                    CALIFORNIA
                                       Case #:                                       Case #:                                       Case #:
                                  19   Deft Exhibit                                  Deft Exhibit                                  Deft Exhibit
                                       Letter-No.                                    Letter-No.                                    Letter-No.
                                       Date                                          Date                                          Date
                                  20   Admitted:                                     Admitted:                                     Admitted:

                                       By:                                           By:                                           By:
                                  21
                                                       Kelly Collins, Deputy Clerk                   Kelly Collins, Deputy Clerk                   Kelly Collins, Deputy Clerk

                                  22   UNITED STATES DISTRICT COURT                  UNITED STATES DISTRICT COURT                  UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF                          NORTHERN DISTRICT OF                          NORTHERN DISTRICT OF
                                                CALIFORNIA                                    CALIFORNIA                                    CALIFORNIA
                                  23
                                       Case #:                                       Case #:                                       Case #:
                                  24   Deft Exhibit
                                       Letter-No.
                                                                                     Deft Exhibit
                                                                                     Letter-No.
                                                                                                                                   Deft Exhibit
                                                                                                                                   Letter-No.
                                       Date                                          Date                                          Date
                                  25   Admitted:                                     Admitted:                                     Admitted:

                                       By:                                           By:                                           By:
                                  26
                                                       Kelly Collins, Deputy Clerk                   Kelly Collins, Deputy Clerk                   Kelly Collins, Deputy Clerk

                                  27

                                  28
                                                                                                          11
